DETAILED ACTION
RE: Benyunes et al.
1.	Applicant’s reply filed on 2/26/2021 is acknowledged and entered.
2.	Claims 93-96 are pending. Claims 1-92 are canceled.
3.	Claims 93-96 are allowed.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 2/26/2021 and 3/18/2021 have been considered by the examiner.

	Drawings
5.	The replacement drawings filed on 3/18/2021 is acknowledged and entered.

EXAMINER’S REASONS FOR ALLOWANCE
6.	All the rejections set forth in the office action mailed on 2/2/2021 are withdrawn in view of inventor’s declaration submitted under 37 CFR 1.130(a), statement made under 35 U.S.C. 102(b)(2)(C), and persuasive arguments that there is no reasonable expectation of success that the claimed method would achieve increased IDFS at 3 years from initial administration without increase in cardiac toxicity in high risk breast cancer patients. The present application includes data showing that the claimed adjuvant treatment was effective in treating high risk breast cancer (node positive or hormone receptor negative) patients with superior IDFS efficacy at 3 years from initial 

107.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643